Citation Nr: 1825534	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  14-36 460	)	DATE  
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities. 


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Brad Farrell, Associate Counsel







INTRODUCTION

The Veteran served on active duty from June 1967 to June 1969, including service in the Republic of Vietnam.  The Veteran's service commendations include the Purple Heart, Silver Star, and Bronze Star with "V" Device.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated September 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In October 2014, the Veteran perfected a timely substantive appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS).


FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, he is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for a total disability rating based on unemployability due to a service-connected disability are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.16 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016).

TDIU - Laws and Analysis

A veteran may be awarded a TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  A TDIU may be assigned "where the schedular rating is less than total" (emphasis added) when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1) (2017).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent rating.  38 C.F.R. § 3.340(a)(2).

In Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013), the Federal Circuit held that, when a veteran is claiming TDIU based upon the combined effects of multiple service-connected disabilities, VA's duty to assist "does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities."  See also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA adjudicators, not a medical examiner's opinion.  Geib, 733 F.3d at 1354; see also 38 C.F.R. § 4.16(a).  The ultimate issue of whether TDIU should be awarded is not a medical issue, but rather is a determination for the VA adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Here, the Veteran is service-connected for a right hip disability associated with shell fragment wounds rated as 50 percent disabling, effective May 17, 2001; shell fragment wounds disability of the left thigh and left knee rated as 30 percent disabling, effective June 27, 1969; a left hip disability associated with shell fragment wounds rated as 10 percent disabling, effective May 17, 2001, 20 percent disabling effective November 7, 2008, 100 percent disabling, effective December 5, 2016, and 30 percent disabling, effective February 1, 2018; shell fragment wounds disability of the right leg rated as 10 percent disabling, effective June 27, 1969; tinnitus rated as 10 percent disabling from May 17, 2001; and bilateral hearing loss rated noncompensable from June 27, 1969, and as 10 percent disabling from November 9, 2016.  The Veteran's combined rating was no lower than 80 percent as of May 17, 2001.  As such, the Veteran meets the schedular requirements of 38 C.F.R. § 4.16(a) effective May 17, 2001.

The dispositive question is whether the Veteran has been precluded from obtaining and maintaining a substantially gainful occupation as a result of his service-connected disabilities.

In his March 2012 TDIU application, the Veteran noted that he had completed four years of college.  He worked in food sales for over 34 years until September 2008, when his job was terminated.  See Veteran's statement dated July 2012.  It is his assertion that his job was terminated, in part, because his service-connected disabilities made it difficult or impossible to carry out some of the duties of his former job, and that those disabilities have prevented him from obtaining and maintaining substantially gainful employment.  See Veteran's statement dated July 2012; Notice of Disagreement (VA Form 21-0958) dated October 2013; Veteran's statement dated August 2014.

Information submitted by the Veteran's former employer in October 2008 (VA Form 21-4192) reflects that the reason the Veteran's employment was terminated was "unsatisfactory performance."  See Request for Employment Information (VA Form 21-4192) dated October 31, 2008.

In November 2008, the Veteran underwent a VA compensation examination for his hearing, joints, and scar disabilities.  In regard to functional limitations, the examiner concluded that sedentary work would not present a problem for the Veteran as long as he could change position when needed from sitting to standing.  He noted that severe pain may impair the Veteran's ability to focus and concentrate on tasks, but the pain was usually predictable based on activity.  The examiner also noted that physical labor that required climbing stairs or walking on uneven terrain could pose a safety risk as well as pain due to limitations on endurance.  The examiner stated that the Veteran would not be able to tolerate walking great distances.

In a July 2012 statement, the Veteran asserted that the reason for his discharge provided by his former employer in October 2008 was incorrect, and stated his belief that he was discharged because of his longevity with the company and his higher income in comparison to other managers who were not fired.  He also stated that he had unsuccessfully sought comparable work, and that he believed his hearing aids gave a bad impression when he applied for jobs.

In August 2013, the Veteran underwent additional examinations for disabilities involving his joints, muscles, and scars.  The same examiner conducted all three evaluations.  The examiner noted that right hip pain would prevent the Veteran from having a job which required constant standing or sitting because sitting or standing too long caused his pain to increase, and that he was suited only for sedentary work, which would require sitting most of the time, but could involve walking or standing for brief periods of time, and with limits on lifting, carrying, pushing, and pulling.  See VA examination report dated August 5, 2013 (August 2013 VA Examination) at pgs. 6-7.  The examiner indicated that the Veteran's muscle and scar disabilities did not impact his ability to work, and no restrictions on work for either muscle or scar disabilities were needed.  See August 2013 VA Examination at pgs. 18, 31.

In his October 2013 Notice of Disagreement, the Veteran stated that no company would hire him because of his disabilities.

A September 2014 statement by the Veteran, received by VA in December 2014, asserts that his former supervisors made negative comments about his hearing loss.  He also stated that he was not able to sit for any length of time while driving long distances to his former employer's field locations as part of his job duties because he had to stop every hour to get out of the car to move around due to the pain in his lower body and legs, and he was unable to ride a route truck as frequently as his employer required because of pain.  This, he states, was tolerated until new management came in, and they terminated his job citing poor performance.  Veteran's statement dated September 2014 at pgs. 1-2.

In March 2017, the Veteran was given additional VA examinations in regard to his joint, muscle, and scar disabilities.  Again, a single examiner conducted all three evaluations.  The examiner reported that the Veteran's hip disabilities impacted his ability to carry out physically demanding activities or those requiring prolonged ambulation or weight bearing, which would prove problematic.  See March 2017 VA Hip and Thigh Conditions examination at pgs. 12.  The examiner noted that the Veteran's muscle and scar disabilities did not impact his ability to work, and no restrictions on work for either muscle or scar disabilities were needed.  See March 2017 VA Muscle Injuries examination at pgs. 6-7; see also March 2017 VA Scars/Disfigurement examination at pgs. 2-3.  Although the examiner did not describe the Veteran's occupational limitations arising from his hip disabilities in terms of  "sedentary work," the description of limitations is similar to that set forth in the report of the August 2013 VA Examination, noted above.

The Veteran also received a VA hearing examination in March 2017.  The examiner noted middle ear pathology both ears, and determined that the Veteran's hearing loss, bilaterally, was "significantly worse than the results in 2015."  The VA audiological examiner did not note the impact of the Veteran's bilateral hearing loss on occupational functionality.   The examiner noted that the Veteran had the most difficulty hearing in the presence of background noise, and had a hard time hearing female voices or high pitch sounds.  VA outpatient treatment records reflect that the Veteran wears hearing aids, bilaterally.  See e.g. VA outpatient treatment notes dated February 1, 2013.

After a careful review of the evidence, in particular the August 2013 VA examiner who noted that the Veteran's right hip pain would prevent the Veteran from having a job which required constant standing or sitting because sitting or standing too long caused his pain to increase, the Board finds that reasonable doubt exists as to whether the Veteran is able to secure and follow substantially gainful employment as a result of his service-connected disability.  Additionally, although the examiner noted that the Veteran was suited only for sedentary work, the job would require many accommodations, such as sitting most of the time, but could involve walking or standing for brief periods of time, and with limits on lifting, carrying, pushing, and pulling.  The Board acknowledges that the Veteran is service connected for additional disabilities.  However, it is not necessary to discuss their impact on his employability as the Board has determined that his service-connected right hip disability renders him unemployable and, thus, has decided to grant him a TDIU, which constitutes the full benefits sought on appeal.  Accordingly, applying the doctrine of the benefit of the doubt, the Board grants the Veteran's claim of entitlement to TDIU.  38 U.S.C. § 5107 (b).


ORDER

Entitlement to a TDIU is granted.




____________________________________________
A.J. Spector
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


